UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52624 CYBRA CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-3303290 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Executive Blvd., Yonkers, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (914)963-6600 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of May 13, 2010 the registrant had 13,766,662 shares of Common Stock outstanding. CYBRA Corporation Table of Contents Page Part I. Financial Information 1 Item 1. Financial Statements 1 Balance Sheets as of March 31, 2010 and December 31, 2009 1 Statements of Operations for the three months ended March 31, 2010 and 2009 2 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 Part II. Other Information 20 Item 1. Legal Proceedings 20 Item 6. Exhibits 20 Signatures PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CYBRA CORPORATION BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $17,000 at bothdates Total Current Assets PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $268,818 at March 31, 2010 and $263,425 at December 31, 2009 SOFTWARE DEVELOPMENT, at cost, less accumulated amortization of $406,297 at March 31, 2010 and $349,862 at December 31, 2009 SECURITY DEPOSITS AND OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES 8% Convertible Debentures $ $ Accrued liquidated damages - registration rights agreement Accounts payable and accrued expenses, including deferred unpaid officer/director compensation of $160,229 at March 31, 2010 and $90,565 at December 31, 2009 Accrued interest Deferred revenue 394,041 Loans from stockholders in contemplation of private placement of common stock - TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIT Preferred Stock, Class A 1,000 shares authorized, Class B 1,000 shares authorized, no shares outstanding - - Common stock, par value $0.001 per share, 100,000,000 shares authorized; 13,766,662 shares issued and outstanding Additional Paid - in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See Accompanying Notes to the Financial Statements -1- CYBRA CORPORATION STATEMENT OF OPERATIONS Three Months Ended March 31, REVENUES Products $ $ Services TOTAL REVENUES COST OF GOODS SOLD Equipment purchases Royalties and consulting GROSS PROFIT Research and Development Selling, General and Administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Loss on debenture valuation adjustment ) - Interest expense, includes amortization of deferred finance costs of $101,073 for the 3 months ended March 31, 2009 ) ) Interest income 7 11 ) ) NET LOSS $ ) $ ) PER SHARE DATA Basic and diluted net loss per share $ ) $ ) Basic and diluted weighted-average shares outstanding See Accompanying Notes to the Financial Statements -2- CYBRA CORPORATION STATEMENT OF CASH FLOWS Three Months Ended March 31, (Audited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation and Amortization Stock based compensation - Interest expense - amortization of debt discount - Amortization of deferred finance cost - Loss on debenture valuation adjustment - Changes in operating assets and liabilities Accounts receivable ) Accounts payable and accrued expenses ) Accrued interest Deferred revenue Net Cash (Used for) Provided by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loans from stockholders in contemplation of private placement of common stock - Net Cash Provided by Financing Activities - INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Income Taxes $ - $ See Accompanying Notes to the Financial Statements -3- CYBRA CORPORATION NOTES TO FINANCIAL STATEMENTS 1.ORGANIZATION, DESCRIPTION OF OPERATIONS, FINANCIAL STATUS OF THE COMPANY AND BASIS OF PRESENATION Organization and Description of Operations CYBRA Corporation (the “Company”) was incorporated under the laws of the State of New York on September 6, 1985. The Company is a software developer, publisher and systems integrator specializing in Auto Identification technology solutions. The Company’s flagship product, MarkMagicTM, is a barcode, radio frequency identification (“RFID”) and forms middleware solution relied upon daily by thousands of customers worldwide. It helps customers easily integrate bar code labels, RFID technology and electronic forms into their business systems EdgeMagic®, first released in February 2008, is an integrated RFID control solution that is highly scalable. It is designed to manage edge readers and analog control devices, commission, read, filter and verify RFID tags to comply with Electronic Product Code (EPC) compliance mandates, as well as for asset tracking applications and integration with popular ERP and Warehouse Management application packages.CYBRA software solutions run on all major computing platforms including IBM Power Systems (System i, iSeries, AS/400, AIX) as well as Linux, Unix, and Microsoft Windows. Substantially all of the Company’s accounts receivable are due from manufacturing companies and software vendors located throughout the United States. Financial Status of the Company-Going Concern At March 31, 2010, the Company had cash and cash equivalents of $59,258, and a working capital deficit of $4,090,884, which includes certain current liabilities that do not require near term cash settlement. Additionally, the Company incurred a net loss of $137,925 for the period ended March 31, 2010, and had a stockholders’ deficit of $3,756,799 at March 31, 2010. Management has taken severalsteps to improve sales and reduce costs in order to ensure that its cash flows will meet its operating cash requirements for the second quarter of 2010. These steps include increasing sales ofEdgeMagic®, which management believes has revenue potential far in excess of the current product mix, as well as the formation of a field level sales team. The Company, as further discussed in Notes 3 and 13, is obligated under 8% Convertible Debentures that became due on April 10, 2009.The Company presently does not have the resources to pay the Debentures and these Debentures are in default.However, the Company has renegotiated the terms of the Debentures (see Note 13, Current Status of Convertible Debentures), either by extending the maturity date of the Debentures or by exchanging the Debentures for a new series of preferred stock. The Company has obtained the agreement of 12 holders of Debentures having an aggregate principal amount of $1,445,000 to amend the terms of their Debentures and to extend their maturity date to April 10, 2011.The Company has also obtained the agreement of 16 holders of Debentures having an aggregate principal amount of $1,045,000 to exchange their Debentures for a new class of preferred stock of the Company having terms similar to those in the Debentures. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Software Costs The Company accounts for software development costs in accordance with FASB ASC 985.730, Software Research and Development and ASC 985-20, Costs of Software to be Sold, Leased or Marketed. ASC 985-20 requires that costs related to the development of enhancements to MarkMagic be capitalized as an asset when incurred subsequent to the point at which technological feasibility of the enhancement is established. FASB ASC 985-20 specifies that “technological feasibility” can only be established by the completion of a “detailed program design” or if no such design is prepared, upon the completion of a “working model” of the software. The Company’s development process does not include a detailed program design. Management believes that such a design could be produced in the early stages of development but would entail significant wasted expense and delay. Consequently, FASB ASC 985-20 requires the development costs to be recorded as an expense until the completion of a “working model”. In the Company’s case, the completion of a working model does not occur until shortly before the time when the software is ready for sale. -4- Research and Development Costs Research and development costs incurred after completion of development of a product are expensed as incurred. Total research and development expense for the three months ended March 31, 2010 and 2009 was $46,435 and $52,333, respectively. Accounting for Warrants Classified as Equity Issued to Purchase Company Common Stock Warrants issued in conjunction with equity financings were accounted for under ASC 815-40, Contracts in Entity’s Own Stock.ASC 825-20, Accounting for Registration Payment Arrangements, establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with the standard, Reasonable Estimation of the Amount of a Loss. The Company has evaluated how these standards affected these accompanying financial statements. The adoption of the accounting pronouncement on January 1, 2007 changed the classification of the warrant liability, which was $551,910 at January 1, 2007, to stockholders’ equity (additional paid in capital). Derivative Financial Instruments The Company accounts for its Warrants which were issued in a private placement of the 8% Convertible Debentures with detachable Warrants on April 10, 2006, as derivatives under the guidance of ASC 815-10, Accounting for Derivative Instruments and Hedging Activities, and ASC 815-40, Contracts In an Entity’s Own Stock. The Company considers these standards applicable by adopting “View A” of the Issue Summary–The Effect of a Liquidated Damages Clause on a Freestanding Financial Instrument in which the Warrants and the related registration rights agreement are viewed together as a combined instrument that is indexed to the Company's stock. The embedded conversion feature of the Debentures has not been classified as a derivative financial instrument because the Company believes that they are “conventional” as defined in ASC 470-20, “Conventional Convertible Debt Instrument.” Depreciation and Amortization Depreciation and amortization are provided by the straight-line and accelerated methods over the estimated useful lives indicated in Note 5. Income Taxes Income taxes are accounted for under the asset and liability method in accordance with FASB ASC 740, Income Taxes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial carrying amounts of existing assets and liabilities and their respective tax bases as well as operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the periods in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced by a valuation allowance to the extent that the recoverability of the asset is unlikely to be recognized. The Company follows ASC 740 rules governing uncertain tax positions which provides guidance for recognition and measurement. This prescribes a threshold condition that a tax position must meet for any of the benefits of the uncertain tax position to be recognized in the financial statements. It also provides accounting guidance on derecognization, classification and disclosure of these uncertain tax positions. Interest costs and penalties related to income taxes are classified as interest expense and selling, general and administrative costs, respectively, in the Company's financial statements. For the three months ended March 31, 2010 and 2009, the Company did not recognize any interest or penalty expense related to income taxes. The Company is currently subject to a three-year statute of limitations by major tax jurisdictions. The Company files income tax returns in the U.S. federal jurisdiction and New York State. Advertising Costs Advertising costs are charged to expense as incurred. Total advertising amounted to $1,017and $2,051 for the three months ended March 31, 2010 and 2009, respectively. -5- Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. The most significant estimates relate to valuation of warrants, stock grants and stock options, the net operating loss carry-forward, the valuation allowance for deferred taxes and various contingent liabilities. It is reasonably possible that these above-mentioned estimates and others may be adjusted as more current information becomes available, and any adjustment could be significant in future reporting periods. Cash and Cash Equivalents The Company classifies marketable securities that are highly liquid and have maturities of six months or less at the date of purchase as cash equivalents.The Company manages exposure to counterparty credit risk through specific minimum credit standards, diversification of counterparties and procedures to monitor its credit risk concentrations. Revenue Recognition The Company recognizes revenues in accordance with AICPA Statement of Position ASC 985-605, Software Revenue Recognition. Revenue from software license agreements is recognized when persuasive evidence of an agreement exists, delivery of the software has occurred, the fee is fixed or determinable, and collectibility is probable. In software arrangements that include more than one element, the Company allocates the total arrangement fee among the elements based on the relative fair value of each of the elements. License revenue allocated to software products generally is recognized upon delivery of the products or deferred and recognized in future periods to the extent that an arrangement includes one or more elements to be delivered at a future date and for which fair values have not been established. Revenue allocated to maintenance agreements is recognized ratably over the maintenance term and revenue allocated to training and other service elements is recognized as the services are performed. If evidence of fair value does not exist for all elements of a license agreement and post customer support (PCS) is the only undelivered element, then all revenue for the license arrangement is recognized ratably over the term of the agreement as license revenue. If evidence of fair value of all undelivered PCS elements exists but evidence does not exist for one or more delivered elements, then revenue is recognized using the residual method. Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Cost of license revenue primarily includes product, delivery, and royalty costs. Cost of maintenance and service revenue consists primarily of labor costs for engineers performing implementation services, technical support, and training personnel as well as facilities and equipment costs. Deferred Finance Costs Deferred finance costs were amortized over the term of the 8% Convertible Debentures on the effective interest method. Accounts Receivable The Company records trade accounts receivable at net realizable value. This value includes an appropriate allowance for estimated uncollectible accounts to reflect any loss anticipated on the trade accounts receivable balances and charged to the provision for doubtful accounts. The Company calculates this allowance based on its history of write-offs, level of past-due accounts based on the contractual terms of the receivables, and its relationships with and the economic status of its customers. Trade receivables are presented net of an allowance for doubtful accounts of $17,000 as of March 31, 2010 and December 31, 2009. Stock-Based Compensation In addition to requiring supplemental disclosures, FASB ASC 718, Compensation – Stock Compensation, addresses the accounting for share-based payment transactions in which a company receives goods or services in exchange for (a) equity instruments of the company or (b) liabilities that are based on the fair value of the company’s equity instruments or that may be settled by the issuance of such equity instruments. FASB ASC 718 focuses primarily on accounting for transactions in which a company obtains employee services in share-based payment transactions. -6- The Company uses the modified prospective method. Stock issued to consultants for consulting services was valued as of the date of the agreements with the various consultants, which in all cases was earlier than the dates when the services were committed to be performed by the various consultants. References to the issuances of restricted stock refer to stock of a public company issued in private placement transactions to individuals who are eligible to sell all or some of their shares of restricted Common Stock pursuant to Rule 144, promulgated under the Securities Act of 1933 (“Rule 144”), subject to certain limitations. In general, pursuant to Rule 144, a stockholder who is not an affiliate and has satisfied a six-month holding period may sell all of his restricted stock without restriction, provided that the Company has current information publicly available. Rule 144 also permits, under certain circumstances, the sale of restricted stock, without any limitations, by a non-affiliate of the Company that has satisfied a one-year holding period. Fair Value of Financial Instruments The Company is required to estimate the fair value of the stock-based financial instruments issued in connection with the sale of the Debentures, which were issued at the time that the Company was privately held. Estimating the values of the stock-based financial instruments of privately held companies, which cannot be referenced to a quoted market price, even to establish the value of the underlying common shares, involves significant uncertainty. It also involves the application of assumptions that may vary substantially from those that would be applied by actual buyers and sellers of the instruments. Without a quoted stock price to use as a basis of measurement, the Company has estimated the value of the Common Stock, Warrants and the conversion feature of the Debentures based on a value of approximately $0.13 per share. This value was estimated by 1) assuming that the $2,500,000 received from investors, as an arm’s-length transaction, represented the total fair value of the instruments issued to those investors, 2) estimating the fair value of the Debentures issued if there were no conversion feature or Warrants, 3) allocating the remainder to the derivative financial instruments, and 4) using a 147% volatility factor, as discussed below, to derive the implied Common Stock value, the value of conversion feature (included as part of the initial value of the Debentures) and values for the two classes of Warrants that are accounted for as separate derivative financial instruments. The estimated initial fair value of the Debentures payable (separated from the embedded conversion feature) is based on the discounted contractual cash flows with the discount rate of 27.1%. This discount rate was based on the 22.6% mean return on United States equity for companies with market capitalizations of under $1,500,000 and then adding 4.5% as the long-term risk premium on software companies as published in a respected independent source. An equity-related discount rate was used because, in the Company’s situation, unsecured debt at this amount would entail equity-like risks. The estimated initial value of the embedded conversion feature was then added to this value to arrive at the total initial value of the 8% Convertible Debentures. In valuing the embedded conversion features and Warrants, in the absence of quoted market prices or historical volatilities for the Company stock, the total fair value of the financial instruments issued in the April 10, 2006 financing was considered to be equal to the proceeds, representing a valuation provided by an arm’s-length transaction. Allocating the total, however, required estimation subject to significant uncertainty. First, proceeds were allocated to the values of the principal and interest payable on the Debentures based on a 27.1% p.a. discount rate as described in the last paragraph. The remainder was allocated between the conversion feature and the Warrants based on Black-Scholes related option pricing models. The Black-Scholes computations used a volatility factor of approximately 147%. The volatility was the average calculated volatility, for the one-year period ended April 10, 2006, of a sample of software companies with market capitalizations of over $1,000,000. The implied Common Stock value that resulted in a value for the derivatives equal to the difference between the debenture value and the gross proceeds was approximately $0.13 per share. This value, less an estimated 26% discount for lack of marketability for a net value of approximately $0.096 per share, was used to estimate the fair value of the 1,826,000 shares of Common Stock sold at a discount to three individuals involved in finding investors for the Company. Management believes that the discount on the finders’ stock is appropriate because 1) there are no liquidated damages provisions associated with that stock, and 2) although they were included among the shares being registered by the Company for sale by the holders to the public, there was no certainty that the registration will become and remain effective. ASC 825-20, Accounting for Registration Payment Arrangements, addresses an issuer’s accounting for registration payment arrangements by specifying that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with Accounting for Contingencies. This became effective for fiscal periods beginning after December 15, 2006, and interim periods within those fiscal periods. -7- Basic and Diluted Loss per Share In accordance with FASB ASC 260, Earnings Per Share, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed in a manner similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At March 31, 2010 and 2009, the Company’s stock equivalents were anti-dilutive and excluded in the diluted loss per share computation. Commitments and Contingencies Liabilities for loss contingencies arising from various claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. Recently issued accounting standards FASB ASC 820-10-50.ASC 820-10-50 requires disclosures of the fair value of financial instruments within the scope of FASB ASC 820 in interim financial statements, adding to the current requirement to make those disclosures in annual financial statements. The staff position also requires that companies disclose the method or methods and significant assumptions used to estimate the fair value of financial instruments and a discussion of changes, if any, in the method or methods and significant assumptions during the period. FASB ASC 860. ASC 860 eliminates the concept of a qualifying special-purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets. FASB ASC 860 is effective for transfers of financial assets in fiscal years beginning after November15, 2009 and in interim periods within those fiscal years with earlier adoption prohibited. The Company adopted FASB ASC 860 on January1, 2010. The Company doesnot believe that the adoption of these new standards have a material impact on its financial position and results of operations. Reclassifications No reclassifications have been made to the financial statements. 3.8% CONVERTIBLE DEBENTURES AND DERIVATIVE FINANCIAL INSTRUMENTS On April 10, 2006, the Company issued 8% Convertible Debentures (the “Debentures”) with a principal (“face”) value of $2,500,000, along with 7,500,000 detachable Stock Warrants (the “Warrants”) to several investors. The gross proceeds of this transaction were $2,500,000, consisting of $2,080,000 cash, $151,000 from the cancellation of debt incurred in 2005, $19,000 from the cancellation of debt incurred earlier in 2006 and $250,000 applied as finders’ fees.The Debenture balances at March 31, 2010 and December 31, 2009 were $2,604,098 and $2,481,143, respectively. The amortization of deferred finance costs was $-0- and $101,073 for the three months ended March 31, 2010 and 2009, respectively. The deferred finance cost balance at March 31, 2010 and December 31, 2009 was $-0- as of each date. Interest on the Debentures is due semiannually at 8% per annum beginning December 31, 2006. Interest is also due upon conversion, redemption and maturity. The total interest paid to two Debenture holders was $16,982. Another Debenture holder converted their accrued interest to shares of common stock. No other payments have been made.The Debentures matured on April 10, 2009 (see Notes 1 and 13). Through April 10, 2009 the Company had the right, subject to certain conditions, to redeem the Debentures for 120% of the principal value. The Company declined to do so. The investors also received 7,500,000 Warrants, 2,500,000 of Class A and 5,000,000 of Class B. Each Class A Warrant gives the holder the right to buy one share of Common Stock for $0.75. Each Class B Warrant gives the holder the right to buy one share of Common Stock for $1.75. The Warrants are exercisable at any time through April 10, 2011. The 7,500,000 Warrants are the only outstanding Warrants at March 31, 2010 that were issued in connection with the sale of the Debentures. As part of the transaction, $250,000 principal amount of the Debentures were issued along with 125,000 Class A Warrants and 250,000 Class B Warrants as finders’ fees. The finders will also receive as additional fees equal to 5% of any cash collected on the exercise of any of the Warrants. To date, no Warrants have been exercised. -8- The shares of Common Stock that underlie the conversion feature of the Debentures and those that underlie the Warrants are subject to a registration rights agreement. Pursuant to the registration rights agreement, the Company was obligated to file a registration statement with the United States Securities and Exchange Commission by June 8, 2006 registering the shares for public sale, and to have the registration statement become effective by September 7, 2006 and to keep the registration statement continuously effective. Failure to achieve these registration requirements will result, in addition to other possible claims by the holders for damages, partial liquidated damages equal to 1.5% per month (pro-rated by day) of the aggregate purchase price originally paid by the investors (i.e., the monthly partial liquidated damages would be $37,500 per month). Any claims and liquidated damages that might have been due as a result of filing the registration statement on June 16, 2006 have been waived by the holders. The registration statement did not become effective until December 6, 2006. Liquidated damages of $110,000 for the period September 7 through December 6, 2006 and $3,151 of related interest have been accrued through March 31, 2010. The Warrants were classified as derivative financial instruments as a result of the issuance of a registration rights agreement that includes a liquidated damages clause, which is linked to an effective registration of such securities. Accordingly, the Company accounted for the Warrants as liabilities at estimated fair value. The Company’s value estimation methods which, in the case of a private company, must inherently involve significant uncertainly are described in the “fair value of financial instruments” section of Note 1, above. The fair value of the financial instrument as shown on a company’s balance sheet assumes that the shares will be registered. The liability under the alternative of the shares never being registered and paying the full cash liquidated damages is estimated to be approximately $892,000 greater than the fair value recorded on the balance sheet. This estimate of value is subject to an extra level of uncertainty concerning the amount at which a willing seller and buyer would exchange such instruments. The estimated value represents discounting the $450,000 p.a. ($2,500,000 at 18%) liquidated damages, in perpetuity, at a rate of 33.875% and adding a separate value of the Warrants. The separate value of the Warrants was in turn, based on the Black-Scholes calculation used for the balance sheet (if registered estimate) but reducing the current share value assumption by 45% for lack of marketability. The 45% was based on published long-term studies. The derivative financial instruments have not been designated as hedges. The purpose of their issuance was to raise additional capital in a more advantageous fashion than could be done without the use of such instruments. In addition to expecting the overall cost of capital to be less, the use of the derivative instruments reduces the cost to the common stockholders when the value of their shares declines in exchange for increasing the cost to the common stockholders when the value of their shares increase, all of which should tend to reduce the volatility of the value of the Company’s common shares. 4. STOCK BASED COMPENSATION During the three months ended March 31, 2010, the Company issued no shares of Common Stock for services.During the three months ended March 31, 2009, the Company issued 60,000 shares of Common Stock for services rendered as a director and for investor relations services, valued at $0.75 per share for total compensation of $45,000. The Company has adopted the CYBRA Corporation 2006 Incentive Stock Plan, a stock-based compensation plan to reward for services rendered by officers, directors, employees and consultants. The Company has reserved 5,000,000 shares of Common Stock of its unissued share capital for issuance under the plan. The Company recognizes share-based compensation expense for all service-based awards with graded vesting schedules on a straight-line basis over the requisite service period for the entire award. Initial accruals of compensation expense are based on the estimated number of shares for which requisite service is expected to be rendered. Estimates are revised if subsequent information indicates that forfeitures will differ from previous estimates, and the cumulative effect on compensation cost of a change in the estimated forfeitures is recognized in the period of the change. For awards with service conditions and graded vesting that were granted prior to the adoption of accounting standards, the Company estimates the requisite service period and the number of shares expected to vest and recognize compensation expense for each tranche on a straight-line basis over the estimated requisite service period of the award or over a period ending with an employee's eligible retirement date, if earlier. Adjustments to compensation expense as a result of revising the estimated requisite service period are recognized prospectively. -9- Total stock options outstanding at March 31, 2010 were 100,000, all of which were vested. Stock option transactions to the employees, directors, and consultants are summarized as follows: Stock Options Outstanding Outstanding at January 1, 2009 Granted 0 Exercised 0 Outstanding at December 31, 2009 Options exercisable at December 31, 2009 Options outstanding at January 1, 2010 Granted 0 Exercised 0 Outstanding at March 31, 2010 Options exercisable at March 31, 2010 The 100,000 options outstanding at March 31, 2010 were issued in December 2007, have a remaining outstanding life of 3 years and have an exercise price of $0.75 per share. Following is a summary of the warrant activity: Class A and B Warrants Total Number ofShares Class A Class B Average Exercise Price per Share Weighted Average Remaining Contractual Term In Years Outstanding at December 31, 2009 Total Outstanding Warrants – March 31, 2009 Exercisable at December 31, 2009 Granted - - - Exercised - - - Forfeited - - - Outstanding at March 31, 2010 Total Outstanding Warrants – March 31, 2010 Exercisable at March 31, 2010 5. PROPERTY AND EQUIPMENT At March 31, 2010 and December 31, 2009, property and equipment consisted of the following: March 31, December 31, Estimated Useful Life in Years Furniture and office equipment $ $ 5 Computer software 3 Leasehold Improvements Life of Lease Less: Accumulated Depreciation $ $ -10- Depreciation and amortization of property and equipment amounted to $5,393 and $6,557 for the three months ended March 31, 2010 and 2009, respectively March 31, December 31, Estimated Useful Life in Years Software Development Costs $ $ 3 Less: Accumulated Amortization $ $ The Company’s policy is to capitalize software development costs in accordance with FASB ASC 985.730 (See Note 2). Amortization of Software Development Costs amounted to $56,435 and $56,433 for the three months ended March 31, 2010 and 2009, respectively, and is included within Selling, General and Administrative Expenses. 6. INCOME TAXES The Company has the following deferred tax assets and liabilities at March 31, 2010 and December 31, 2009: March 31,December 31, Current assets and liabilities: Accounts receivable $ ) $ ) Accounts payable and accrued expenses Deferred revenues Valuation allowance ) ) Net current deferred tax asset $
